DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-30 and 32-39 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Sep. 8, 2022 has been entered and made of record.  In view of Applicant’s amendment for the title, the objection to the specification has been expressly withdrawn.

Response to Arguments
Applicant's arguments dated Sep. 8, 2022 have been fully considered, but they are not persuasive.
Claim 1 has been amended to further recite the limitation “the first rear vibration member being configured to vibrate based on a vibration of the first vibration apparatus” only, which is a portion of the allowable subject matter recited in claim 10, whereas claims 9, 7 and 6 are intervening claims.  
Applicant argues (Remarks, p. 16)
Applicant has amended each of independent claim 1 to incorporate features of previous dependent claim 10 confirmed allowable by the Office. (Emphasis added by Examiner)

Examiner respectfully disagrees.  First, Applicant’s amendment fails to correspond to the “features of previous dependent claim 10 or confirmed allowable” because it fails to include all of the limitations of the base claim and any intervening claims, i.e., claims 10, 9, 7 and 6.  
Specifically, the limitation “based on a vibration of the first apparatus” means the complicated structure recited in claims 10, 9, 7, 6 and, e.g., FIGS. 15-19, and the resulting benefit of specific acoustic effect, i.e., “a sound pressure level characteristic and a sound characteristic of a low-pitched sound band may be enhanced” described in para. [0342] and FIGS. 20-21.  
Thus, without the limitations recited in claims 10, 9, 7 and 6, the limitation “based on a vibration of the first apparatus” merely means “in association with a vibration of the first apparatus”.  In this regard, the combined teaching of Kim 1 in view of Kim 2 still teaches them.  Examiner respectfully submits that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).    
Accordingly, claim 1 is not allowable.
Claims 2-9, 13-14 and 25-29 directly or indirectly depend from claim 1, and are not allowable at least for the same reason above.
Claim 30 is allowed.  Please see the allowable subject matter for detailed analysis.
Claims 32-38 depend from claim 30, and are allowed.  Please see the allowable subject matter for detailed analysis.
Claim 39 is allowed.  Please see the allowable subject matter for detailed analysis.
Examiner maintains his decision, and provides succinct explanation as described above.

Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 1-9, 12-14 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 1 et al. (US 2019/0037164 A1, hereinafter Kim 1) in view of Kim et al. (US 2022/0174396 A1, hereinafter Kim 2).
	As to claim 1, Kim 1 teaches an apparatus (Kim 1, Abs., a “display apparatus and a computing apparatus”), comprising: 
	a vibration member (Kim 1, FIGS. 3 and 10, [0135], “vibration module 300”); 
	a first cover (Kim 1, FIGS. 3 and 10, [0135], “supporting cover 150”) disposed at (Kim 1, see FIG. 10) a rear surface of the vibration member (Kim 1, FIGS. 3 and 10, [0135], “vibration module 300”); 
	a first vibration apparatus (Kim 1, FIG. 10, [0136], “first vibration element 310”) disposed at a rear surface of the first cover (Kim 1, FIGS. 3 and 10, [0135], “supporting cover 150”) and configured to vibrate (Kim 1, see FIG. 10) the vibration member (Kim 1, FIGS. 3 and 10, [0135], “vibration module 300”); 
a first enclosure member (Kim 1, FIG. 10, [0136], “system rear cover 910”) disposed at the rear surface of (Kim 1, see FIG. 10) the first cover (Kim 1, FIGS. 3 and 10, [0135], “supporting cover 150”) and at the rear surface of the vibration member (Kim 1, FIGS. 3 and 10, [0135], “vibration module 300”).
	Kim 1 fails to explicitly teach “a first rear vibration member disposed at the first enclosure member”; and “the first rear vibration member being configured to vibrate based on a vibration of the first vibration apparatus”.
	However, Kim 2 teaches the concept of a first rear vibration member (Kim 2, FIG. 3, [0097], “acoustic transducer 40 that vibrates to generate sound”) disposed at (Kim, see FIG. 3) the first enclosure member (Kim 2, FIG. 3, [0096]-[0097], “slim speaker 30, comprising acoustic transducer 40, is disposed so that the enclosure groove 60 faces the rear cover 20, the sound guide groove 51 of the enclosure 50 faces the speaker accommodating portion 71 of the case 10”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “display apparatus and a computing apparatus” taught by Kim 1 to further comprise “acoustic transducer 40” on “rear cover 20”, as taught by Kim 2, in order to provide an “electronic device having a slim speaker capable of minimizing thickness” and an “acoustic transducer capable of minimizing thickness and providing a damping effect to improve the performance thereof” (Kim 2, [0008]), and as the result, it is reasonably inferred that the first rear vibration member (Kim 2, FIG. 3, [0097], “acoustic transducer 40 that vibrates to generate sound”) is configured to vibrate based on, i.e., in association with, a vibration of the first vibration apparatus (Kim 1, FIG. 10, [0136], “first vibration element 310”).
	As to claim 2, Kim 2 teaches the apparatus of claim 1, wherein the first rear vibration member (Kim 2, FIG. 3, [0097], “acoustic transducer 40”) is disposed at a front surface of (Kim 2, see FIG. 3) the first enclosure member (Kim 2, FIG. 3, [0096]-[0097], “rear cover 20’”) facing the first cover (Kim 2, see FIG. 3) or at a rear surface of the first enclosure member opposite to the front surface of the first enclosure member.  Examiner renders the same motivation as in claim 1. 
 	As to claim 3, Kim 2 teaches the apparatus of claim 1, wherein the first enclosure member (Kim 2, FIG. 3, [0096]-[0097], “rear cover 20) comprises an accommodating portion (Kim 2, FIG. 4, [0080], “rear cover 20 may include a through hole 21 through which the rear end 48 of the acoustic transducer 40 disposed in the enclosure 50 is inserted and exposed”), and wherein the first rear vibration member (Kim 2, FIG. 3, [0097], “acoustic transducer 40”) is disposed in the accommodating portion (Kim 2, FIG. 4, [0080], “enclosure 50” associated with “through hole 21”).  Examiner renders the same motivation as in claim 1. 
As to claim 4, Kim 2 teaches the apparatus of claim 3, wherein the accommodating portion (Kim 2, FIG. 4, [0080], “enclosure 50” associated with “through hole 21”) protrudes from the first enclosure member (Kim 2, FIG. 3, [0097], “acoustic transducer 40”) toward the first cover or protrudes in an opposite direction away from the first cover (Kim 2, see FIG. 5).  Examiner renders the same motivation as in claim 1.
As to claim 5, Kim 2 teaches the apparatus of claim 3, wherein the accommodating portion (Kim 2, FIG. 5, [0088], “enclosure 50” associated with “through hole 21”) includes a groove (Kim 2, FIG. 5, [0088], “sound guide groove 51”) at a portion of a front surface or a rear surface of (Kim 2, see FIG. 5) the first enclosure member (Kim 2, FIG. 3, [0096]-[0097], “rear cover 20).  Examiner renders the same motivation as in claim 1.
As to claim 6, Kim 1 in view of Kim 2 teaches the apparatus of claim 1, wherein the first cover (Kim 1, FIGS. 3 and 10, [0135], “supporting cover 150”) comprises a first periphery region and a second periphery region with respect to a first center line in a widthwise direction (Kim 1, e.g., see FIG. 22, [0210], Examiner interprets left and right portions “SW” as the 1st and 2nd periphery region), and DB1/ 126528146.198Attorney Docket No. 002463-5390Applicant Reference No. F21-0174US001wherein the first enclosure member (Kim 2, FIG. 3, [0096]-[0097], “rear cover 20) is disposed at one or more of the first periphery region and the second periphery region of (Kim 2, e.g., see FIGS. 3-4) the first cover (Kim 1, FIGS. 3 and 10, [0135], “supporting cover 150”).  Examiner renders the same motivation as in claim 1.
  As to claim 7, Kim 1 in view of Kim 2 teaches the apparatus of claim 6, wherein the first cover (Kim 1, FIGS. 3 and 10, [0135], “supporting cover 150”) comprises a first area and a second area with respect to a second center line in a lengthwise direction (Kim 1, e.g., see FIG. 22, [0210], Examiner interprets left and right portions “SW” as the 1st and 2nd periphery region), and wherein the first enclosure member (Kim 2, FIG. 3, [0096]-[0097], “rear cover 20”) is disposed over the first area and the second area of the first cover (Kim 2, e.g., see FIGS. 3-4).  Examiner renders the same motivation as in claim 1.  
As to claim 8, Kim 1 in view of Kim 2 teaches the apparatus of claim 7, wherein the first enclosure member (Kim 1, FIG. 10, [0136], “system rear cover 910”) comprises a first portion over the first area of the first cover and a second portion over the second area of the first cover (Kim 1, see FIGS. 1 and 22, Examiner interprets the portions corresponding to the left and right “SW(s)” as the 1st and 2nd portions, respectively), 
wherein the first vibration apparatus (Kim 1, FIG. 10, [0136], “first vibration element 310”) is disposed at one of the first portion and the second portion of (Kim 1, see FIGS. 1 and 22) the first enclosure member (Kim 1, FIG. 10, [0136], “system rear cover 910”), and wherein the first rear vibration member (Kim 2, FIG. 3, [0097], “acoustic transducer 40”) is disposed at the other of the first portion and the second portion of the first enclosure member (Kim 2, e.g., see FIGS. 3-4).  Examiner renders the same motivation as in claim 1.  
  	As to claim 9, Kim 1 in view of Kim 2 teaches the apparatus of claim 7, further comprising: 
a second enclosure member disposed at the rear surface of the first cover and at the rear surface of the vibration member; and 
	a second rear vibration member disposed at the second enclosure member, wherein the first enclosure member is disposed at a rear surface of the first periphery region of the first cover, and second enclosure member is disposed at a rear surface of the second periphery region of the first cover, 
	wherein each of the first enclosure member and the second enclosure member comprises a first portion over the first area of the first cover and a second portion over the second area of the first cover, and 

    PNG
    media_image1.png
    691
    1122
    media_image1.png
    Greyscale

	wherein the first rear vibration member (Kim 2, FIG. 3, [0097], “acoustic transducer 40”) is disposed at the first portion or the second portion of the first enclosure member (Kim 1, FIG. 10, [0136], “system rear cover 910”), andDB1/ 126528146.199Attorney Docket No. 002463-5390Applicant Reference No. F21-0174US001 the second rear vibration member (Kim 2, FIG. 3, [0097], another “acoustic transducer 40”) is disposed at the first portion or the second portion of the second enclosure member (Kim 1, FIG. 10, [0136], another portion of “system rear cover 910”).  Examiner renders the same motivation as in claim 1.  Please also see the schematic combination reasoning above.
	As to claim 12, Kim 1 teaches the apparatus of claim 9, further comprising a second vibration apparatus (Kim 1, FIG. 1, [0046], “second vibration element 330”) disposed at a rear surface of the second periphery region of the first cover (Kim 1, FIGS. 3 and 10, [0135], “supporting cover 150”), wherein the first vibration apparatus (Kim 1, FIG. 10, [0136], “first vibration element 310”) is disposed at a rear surface of the first periphery region of the first cover (Kim 1, FIGS. 3 and 10, [0135], “supporting cover 150”).  
	As to claim 13, Kim 1 in view of Kim 2 teaches the apparatus of claim 12, wherein a first distance between the first vibration apparatus (Kim 1, FIG. 10, [0136], “first vibration element 310”) and the first rear vibration member (Kim 2, FIG. 3, [0097], “acoustic transducer 40”) is substantially equal to a second distance between the second vibration apparatus (Kim 1, FIG. 1, [0046], “second vibration element 330”) and the second rear vibration member (Kim 2, FIG. 3, [0097], another “acoustic transducer 40”).  Examiner renders the same motivation as in claim 1.   
	As to claim 14, Kim 1 teaches the apparatus of claim 12, wherein the first cover (Kim 1, FIGS. 3 and 10, [0135], “supporting cover 150”) comprises a first hole (Kim 1, FIG. 10, [0137], a hole corresponding to “air gap AG”) at the first periphery region and second hole (Kim 1, FIG. 10, [0137], another hole corresponding to “air gap AG”) at the second periphery region, 
	wherein the first vibration apparatus (Kim 1, FIG. 10, [0136], “first vibration element 310”) covers the first hole (Kim 1, see FIG. 10, [0137], the hole corresponding to “air gap AG”), and wherein the second vibration apparatus (Kim 1, FIG. 1, [0046], “second vibration element 330”) covers the second hole (Kim 1, FIG. 10, [0137], another hole corresponding to “air gap AG”).  
	As to claim 25, Kim 1 teaches the apparatus of claim 1, wherein the vibration member (Kim 1, FIGS. 3 and 10, [0135], “vibration module 300”) includes one or more of a display panel (Kim 1, FIG. 10, [0137], “display module 100”) including a plurality of pixels configured to display an image (Kim 1, FIG. 10, [0068], “lower substrate 111, e.g., a thin film transistor (TFT) array substrate, may include a pixel array, including a plurality of pixels”), a light emitting diode lighting panel (Kim 1, FIG. 10, [0173], e.g., “the light-emitting device may include a micro light-emitting diode (micro-LED)”), an organic light emitting lighting panel, and an inorganic light emitting lighting panel.  
	As to claim 26, Kim 1 teaches the apparatus of claim 1, wherein the vibration member (Kim 1, FIGS. 3 and 10, [0135], “vibration module 300”; [0049], “each of the first and second vibration elements 310 and 330 may include a piezoelectric material layer”) includes a metal material or includes a single or composite nonmetal material having one or more of wood, rubber, plastic, glass, fiber, cloth, paper, and leather (Kim 1, [0050], “the piezoelectric material of the first vibration element 310 may include one or more of: a ceramic piezoelectric material, a polymer piezoelectric material, and a semiconductor piezoelectric material, or a mixed material including two or more materials, and for example, may include a ceramic piezoelectric material having a broad frequency response characteristic. Examples of the ceramic piezoelectric material may include lead zirconate titanate (PZT) and barium titanate (BaTiO.sub.3). An example of the polymer piezoelectric material may include polyvinylidene difluoride (PVDF). Examples of the semiconductor piezoelectric material may include zinc oxide (ZnO) and cadmium sulfide (CdS)”).  
	As to claim 27, Kim 1 teaches the apparatus of claim 1, wherein the vibration member (Kim 1, FIGS. 3 and 10, [0135], “vibration module 300”) includes one of a display panel (Kim 1, FIG. 10, [0137], “display module 100”) including a plurality of pixels configured to display an image (Kim 1, FIG. 10, [0068], “lower substrate 111, e.g., a thin film transistor (TFT) array substrate, may include a pixel array, including a plurality of pixels”), a screen panel configured to display an image projected from a display apparatus, a lighting panel, a signage panel, a vehicular DB1/ 126528146.1103Attorney Docket No. 002463-5390 Applicant Reference No. F21-0174US001interior material, a vehicular glass window, a vehicular exterior material, a building ceiling material, a building interior material, a building glass window, an aircraft interior material, an aircraft glass window, and a mirror (Kim 1, FIGS. 1-17, [0210], “display apparatus 30 may be used as a display apparatus, such as a television (TV) or a monitor as illustrated in FIG. 22, a navigation device, an electronic pad, a tablet computer, and so on”).  
	As to claim 28, Kim 1 teaches the apparatus of claim 1, wherein the vibration member (Kim 1, FIGS. 3 and 10, [0135], “vibration module 300”) includes a display member comprising a display panel configured to display an image (Kim 1, FIG. 10, [0137], “display module 100”), and
	wherein the display member (Kim 1, FIG. 10, [0137], “display module 100”) further comprises: 
	a backlight (Kim 1, FIG. 10, [0139], “backlight unit 130”) disposed at a rear surface of the display panel (Kim 1, FIG. 10, [0137], “display module 100”); and 
	a guide member (Kim 1, FIG. 10, [0137], “light guide plate 131”) between the display panel (Kim 1, FIG. 10, [0137], “display module 100”) and the backlight (Kim 1, FIG. 10, [0139], “backlight unit 130”).  
	As to claim 29, Kim 1 in view of Kim 2 teaches the apparatus of claim 1, further comprising a front member (Kim 2, FIG. 12, [0107], “case 10”) and a second cover (Kim 2, FIG. 12, [0107], “rear cover 20′”), wherein the vibration member (Kim 1, FIGS. 3 and 10, [0135], “vibration module 300”) includes a display member having a display panel configured to display an image (Kim 1, FIG. 10, [0137], “display module 100”), 
	wherein the front member (Kim 2, FIG. 12, [0107], “case 10”) is disposed at a front surface of (Kim 2, see FIG. 12) the display member (Kim 2, FIG. 12, [0108], “display 11”), and 
	wherein the second cover (Kim 2, FIG. 12, [0107], “rear cover 20′”) is disposed at a rear surface of the first enclosure member (Kim 1, FIG. 10, [0136], “system rear cover 910”) to accommodate the display member (Kim 2, FIG. 12, [0108], “display 11”), the first cover (3), the first vibration apparatus (Kim 1, FIG. 10, [0136], “first vibration element 310”), and the first enclosure member (Kim 1, FIG. 10, [0136], “system rear cover 910”) on which the first rear vibration member (Kim 2, FIG. 3, [0097], “acoustic transducer 40”) is disposed.  Examiner renders the same motivation as in claim 1.
	
Allowable Subject Matter
Claims 10-11 and 15-24 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	As to claim 10, Kim 1 teaches the apparatus of claim 9, wherein the first vibration apparatus (Kim 1, FIG. 10, [0136], “first vibration element 310”) is disposed at a rear surface of the first periphery region of the first cover (Kim 1, FIGS. 3 and 10, [0135], “supporting cover 150”), 
wherein the first vibration apparatus (Kim 1, FIG. 10, [0136], “first vibration element 310”) is disposed at one of the first portion and the second portion of the first enclosure member (Kim 1, FIG. 10, [0136], “system rear cover 910”).
	However, the closest known prior art, i.e., Kim et al. (US 2019/0037164 A1), Kim et al. (US 2022/0174396 A1), Kang et al. (US 2014/0160040 A1), Lobisser et al. (US 2016/0088379 A1), Choi et al. (US 2017/0280234 A1), Yoon et al. (US 2019/0141450 A1), Choi et al. (US 2017/0289694 A1), Choi et al. (US 2017/0280246 A1), Sakamoto (US 2009/0097692 A1), Saiki et al. (US 2003/0003879 A1) and Lee et al. (US 2017/0277359 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein the first rear vibration member is disposed at the other of the first portion and the second portion of the first enclosure member”.
	As to claim 11, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein the second rear vibration member is configured to vibrate based on a vibration of the second vibration apparatus”.
	As to claim 15, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein the first vibration apparatus comprises a first vibration device disposed at a rear surface of the first periphery region of the first cover, and the second vibration apparatus comprises a second vibration device disposed at a rear surface of the second periphery region of the first cover, wherein the first vibration apparatus further comprises a third vibration device disposed adjacent to the first vibration device to cover the first hole, and wherein the second vibration apparatus further comprises a fourth vibration device disposed adjacent to the second vibration device to cover the second hole”.
	As to claims 16-24, they directly or indirectly depend from claim 15, and are allowable at least for the same reason above.

Claims 30 and 32-39 are allowed.
The following is a statement of reasons for allowance:
As to claim 30, it is persuasive that “Applicant has amended independent claim 30 to incorporate features of previous dependent claim 31 confirmed allowable by the Office” (Remarks, p. 16).  Accordingly, claim 30 is allowed.
As to claims 32-38, they depend from claim 30, and are allowed at least for the same reason above.
As to claim 39, it is persuasive that “Applicant has amended independent claim 39 to incorporate features of previous dependent claim 31 confirmed allowable by the Office” (Remarks, p. 16).  Accordingly, claim 39 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Sakamoto (US 2009/0097692 A1) teaches the concept of a “screen speaker system” (Abs.); (2) Saiki et al. (US 2003/0003879 A1) teaches the concept of an “electric-mechanical-acoustic-transducer having a diaphragm for outputting a sound by vibrating the diaphragm in accordance with a electronic signal” (Abs.); and (3) Lee et al. (US 2017/0277359 A1) teaches the concept of “first piezo driver to output sounds when the detected input corresponds to a first input” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sep. 21, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***